DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/21 & 03/10/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims:  1-3, 5-8, 10-11 and 13-20 have been amended.
		Claims:  4, 9 and 12 have not been amended. 


Response to Arguments
Applicant’s arguments directed towards the claimed limitations reciting “remaining network capacity” with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s other arguments filed 01/05/21 with regards to claims 1-20 have been fully considered but they are not persuasive.    


APPLICANT’S ARGUMENTS:
 The applicant argues that the cited art does not teach the limitations of claim 9 of “requesting, by the network management system, resources to satisfy the service request comprises evaluating internal resources and previously exposed resources from external providers to determine what further resources are needed to satisfy the service request and requesting the further resources” and if anything the prior art at most teaches creating additional non-shared CN network functions and this clearly implies the creation of dedicated CN network functions using internal resources and there is simply no teaching or suggestion that these additional non-shared CN network functions are create using external resources (See Page 10 of Applicant’s Arguments filed on 01/05/21).


EXAMINERS RESPONSE:
The examiner respectfully disagrees.  The teachings of 3GPP does disclose utilizing an external resource of an external provider as can be seen in the highlighted portions of 3GPP, Page 51, Section 7.2.1.4 seen below:
	  

    PNG
    media_image1.png
    1002
    1348
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    519
    1336
    media_image2.png
    Greyscale

	


As can be seen from the highlighted portions of 3GPP seen above, 3GPP, Page 51, Section 7.2.1.4 discloses the operator A forwards the request to its NSMF and the NSMF of operator A then decides to use another operator NSSMF (i.e. reads on external provider) to realize the NSSI which clearly indicates to one of ordinary skill in the art that the network management system comprising the CSMF and NSMF of Operator A would request resource and use of the NSSMF of the external provider operator B in order to satisfy the service.


APPLICANT’S ARGUMENTS:
 The applicant argues that the cited art does not teach the limitations of claim 18 reciting “resources not specified in the request” … information indicates a capability of a requested NSI … a capability is not a resource according to clear and usual meaning of a resource according to a person skilled in the art … resources are as described, connectivity, compute and storage resources and not indications of whether an NSI may be shared and furthermore, the indication of a mere capability is not a resource that can satisfy the request further demonstrating the incorrect interpretation (See Pages 10-11 of Applicant’s Arguments filed on 01/05/21).


	
EXAMINERS RESPONSE:
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “resources are as described, connectivity, compute and storage resources”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant’s claimed invention merely requires resources and does not specify as to what type of resources are being requested in the claimed limitations and as such any and all types of resources that would result in satisfying the service would read on the claimed invention.  

In addition, the examiner respectfully disagrees with the applicant’s arguments that information regarding capability is not considered a resource as knowledge and information are and will always be considered as a resource which is most evident in intellectual property, implementing various functionalities, decisions, etc. and the examiner would also like to note that Applicant’s Specification, [0203] discloses “a first provider SM function receives a service request from a customer based on the exposed service information.  The first provider provides the service using the information obtained from different management functions … The first provider performs a feasibility check based on the information it has … If information is not sufficient it can request information from other management functions” which indicates 

Furthermore, in the interested in advancing prosecution the examiner directs the applicant to the highlighted portions of 3GPP, Pages 36-37, Section 5.2.1.3.2 seen below:
 

    PNG
    media_image3.png
    739
    1321
    media_image3.png
    Greyscale


As can be seen above, 3GPP, Pages 36-37, Section 5.2.1.3.2 discloses the NSMF determines if the capacity of an NSSI needs to be increased or decreased and the NSMF requests the NSSMF to increase or decrease the capacity of the NSSI (i.e. additional resource capacity is requested that is not specified in the request) and the NSSMF may decide to decrease the capacity of the NSSI constituents or to remove constituents from the NSSI if the NSSI constituents are non-shared which clearly indicates to one of ordinary skill in the art that additional resource is requested that increases the capacity which is not clearly included in the service request as the decision to increase the capacity is performed by the NSMF.


APPLICANT’S ARGUMENTS:
The applicant argues that claim 5 now recites “exposing to the service provider customer’s communication service instance (CSI) interface belonging to the network plane”, which is not a management plane exposure and is therefore not taught by the cited art (See Page 11 of Applicant’s Arguments filed on 01/05/21).


	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “communication service instance (CSI) interface belonging to the network plane”, which is not a management plane exposure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims does not specify that the CSI interface is not a management plane exposure in the claimed limitations.  In addition, a review of the applicant’s specification do not provide any indication that a network plane does not include a management plane exposure.  A review of the applicant’s cited Fig. 6 & paragraphs [0078] & [0082] do not appear to indicate any disclosure regarding the applicant’s arguments and the only disclosure regarding a network plane that the examiner can find is found on applicant’s specification, Fig. 6 & [0065] and just indicates a CSI is located in the network plane where an NSI and NSSI are also located and does not provide any indication as to what the network plane includes or does not include and as such the broadest reasonable interpretation of the claims would have any interface utilized by the network to be located in the network plane and as such any of the interfaces disclosed by the cited 3GPP including the NSI interface would therefore read on a customer’s communication service instance interface belonging to the network plane.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “3GPP TR 28.801 V15.0.0 (2017-09)” herein after referenced as 3GPP in view of Ahmad et al. (US Patent Publication 2013/0303114 herein after referenced as Ahmad).


Regarding claim 1, 3GPP discloses:
A method of delivering a communication service comprising: (3GPP, Page 58 & 7.9.1 discloses provides potential solutions for different services provided to a customer and these generic service types provided by an operator include providing a communication service, network slice as a service and network slice subnet as a service).
(3GPP, Page 18 & Section 4.9.2 discloses network slice as a service can be offered by CSPs (i.e. reads on network management system) to their customers (i.e. reads on service provider customer), leaving the latter ones the possibility to offer their own services on top on network slice services and depending on service offering, CSP imposes limits on the network slice management capabilities that will be exposed to the CSC (i.e. indicates obviousness of an exposure function and reads on exposing, by the network management system, to a service provider, the management capability of the network management system); 3GPP, Page 50, Section 7.2.1.3 discloses the communication service management functionality (i.e. reads on exposure function) is hosted in operator A and it exposes an agreed upon management interface to the customer.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that an exposure function is present as the management capabilities are being exposed).
the management capability including a (3GPP, Pages 52, Section 7.3.1 – Page 54, Table 7.3.1.1 discloses making a service request with commonly agreed service types and attributes for service provision automation where a mobile network operator (i.e. reads on management system) provides the types of services (i.e. reads on management capability) to the customers (i.e. reads on service provider) with their own end user / device population distributed in a geographical area and how the customer should specify the services it needs with the related requirements and the customer can identify the available types of business services and the attribute values that need to be specified (i.e. reads on based on the management capability and indicates obviousness of the presence of the attribute values corresponding to the type of service, network capacity and geographical area) in order to uniquely identify the customer service request and the network management system also needs to see the feasibility of facilitating those service types considering the issues such as resource availability and capacity limits and identify all the attributes related to each service classification and prepare the attributes according to the global categorization format and there can be several levels of service type categorizations each higher level service category having multiple sub-categories in order to cover numerous possible customer service types that can be provided by a network operator including first level of categorization based on type of business service, second level of categorization based on high level service characteristics facilitated by the slice and further classification and specific attributes corresponding to each classification wherein certain service types with much more variation in service requirements may be further classified into sub categories to allow for an operator to offer more granularity to its customers and there needs to have a set of attributes to specify different options and other service requirements which can be different for different service types including resource specification, network exposure possibilities, traffic monitoring and controlling possibilities for customer, and other service requirements may include performance requirements such as capacity (i.e. reads on network capacity), geographical coverage (i.e. reads on geographical areas) etc. and Table 7.3.1.1 discloses level 1 categorization based on business service type (i.e. reads on service type), level 2 categorization based on service characterization and optional additional levels such as exposure levels and attributes and their ranges such as capacity (i.e. reads on network capacity), throughput, geographical identifications (i.e. reads on geographical areas), etc.; 3GPP, Page 30, Section 5.1.6.2.1 - 5.1.6.2.2 discloses the network operator has a catalogue of the types of business services it can offer to the customers with their own end user population distributed in a geographical area and a customer can be a 3rd party service provider or network operators own service department and discloses the customer (i.e. reads on service provider) requests the network operator (i.e. reads on management system) to support a specific business service (i.e. reads on service request) and this request includes the service requirements such as isolation, security and performance requirements such as traffic demand requirements for the coverage areas, QoS for services, etc. and the management system determines whether the service can be provided checking the available network resources and remaining network capacity in the specified geographical areas for the specified durations).
(3GPP, Page 59, Section 7.9.1.3 discloses the CSMF of the network slice customer (i.e. reads on network management system) checks the service catalogue of the network provider that describes the type of network slices the network provider can support and the CSMF makes a request with specific network slice requirements to the NSMF and these requirements include specific resource requirements, etc. (i.e. reads on requesting, by the network management system, resources to satisfy the service request) and the NSMF may estimate the viability of the request and may reject the request if the service is estimated to be not viable and if viable the NSMF creates a new NSI (i.e. indicates obviousness of providing a service utilizing the NSI resources which satisfies the service request by the creation of the NSI); 3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement; 3GPP, Page 55, Section 7.5.3 discloses the operator provides performance measurement data that pertains to network slice resources used by the CSCs (i.e. reads on providing a service utilizing the resources)).
3GPP discloses that the system provides different types of services which includes different attributes including network capacity, geographical area, etc. to their customers that allows the customers to identify the available types of services and attribute values that needs to be specified in order to uniquely identify the customer service request but fails to explicitly disclose as to whether said network capacity “the management capability including a remaining network capacity of a plurality of service types available in each of a plurality of geographical areas;” and “the request based on the remaining network capacity of the management capability”.
In a related field of endeavor, Ahmad discloses:
the management capability including a remaining network capacity of a plurality of service types available in each of a plurality of geographical areas; the request based on the remaining network capacity of the management capability (Ahmad, Fig. 15 & [0184]-[0185] discloses the hosted operator may send the capacity query request to the RAN operator such as a BCU of the RAN and discloses upon receiving the request, the BCU may consider the parameter included in the request message and may reply with a capacity query result or available resource status that includes locations (i.e. reads on geographical areas), a list of available resource types (i.e. reads on service types available), a quantity of the available resource (i.e. reads on remaining network capacity), etc.; Ahmad, [0188] discloses when the hosted operator receives information about available resources periodically or as a response to a request, the network elements may use the information about the available resources to create a request for resource message (i.e. reads on the request based on the remaining network capacity of the management capability) to the RAN operator; Ahmad, [0153] discloses a BCU may be able to negotiate different resource parameters among operators such as quantity of resources and/or other service attributes; Ahmad, [0119] discloses the examples provide means for efficiently sharing common RAN resources such as pooling of unallocated radio resources; Ahmad, [0121] discloses network capacity may be defined with regard to what may be shared or what metrics may be used to express the slice of the network being allocated to a given hosted operator; Ahmad, [0083]-[0085] discloses a logical entity may be responsible for managing capacity among different operators such as a brokerage control unit BCU and metrics may be provided to express network capacity and network slice allocation to hosted operators and discloses a hosted operator may monitor different parameters in its network to identify whether more resources may be needed and discloses a hosted operator may discover available RAN operators that may be able to offer resources and may query the RAN operator for available resources and a capacity allocation request or response message exchange is provided to allow resources to be requested from the RAN operator; Ahmad, [0145] discloses a cloud architecture that may expose APIs at one or more levels of the cloud).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Ahmad for the purpose of providing a means to more efficiently share resources (Ahmad, [0119]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize 
Regarding claim 2, 3GPP in view of Ahmad discloses:
The method of claim 1 further comprising receiving, by the network management system, information about the resources (3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at receiving information); 3GPP, Page 59, Section 7.9.1.3 discloses the CSMF of the network slice customer (i.e. reads on network management system) checks the service catalogue of the network provider that describes the type of network slices the network provider can support and the CSMF makes a request with specific network slice requirements to the NSMF and these requirements include specific resource requirements, etc. and the NSMF may estimate the viability of the request and may reject the request if the service is estimated to be not viable (i.e. indicates obviousness of receiving, by the network management system, information about the resources indicating that the request is rejected) and if viable the NSMF creates a new NSI; 3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on receiving, by the network management system, information about the resources)).
Regarding claim 3, 3GPP in view of Ahmad discloses:
The method of claim 2 further comprising: responsive to receiving information about the resources, exposing details of the resources to the service provider customer; (3GPP, Page 62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s (i.e. reads on service provider) request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation result is feedback to both the requester (i.e. reads on exposing details of the resources) and the operator; 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response (i.e. reads on information about the resources) to the customers CSMF (i.e. reads on network management system) together with an agreed upon management exposure to the NSI provided to the customer’s CSMF).
and negotiating, by the network management system, the parameters of the requested service with the service provider customer (3GPP, Page 30, Section 5.1.6.2.2 discloses the customer requests the network operator to support a specific business service that includes service requirements (i.e. reads on parameters of the requested service) such as isolation, security and performance requirements and the management system determines whether the service can be provided and if service can be provided, the management system will negotiate for an appropriate agreement with the customer and the NSMF creates an NSI to provide the agreed service requirements and the NSMF monitors the fault and performance of the NSI and ensure meeting the agreed service requirements including providing necessary monitoring information to the customer).
Regarding claim 4, 3GPP in view of Ahmad discloses:
The method of claim 3 wherein negotiating the parameters comprises negotiating the parameters of a service agreement to provide the service (3GPP, Page 30, Section 5.1.6.2.2 discloses the customer requests the network operator to support a specific business service that includes service requirements such as isolation, security and performance requirements and the management system determines whether the service can be provided and if service can be provided, the management system will negotiate for an appropriate agreement with the customer and the NSMF creates an NSI to provide the agreed service requirements (i.e. reads on negotiating the parameters of a service agreement) and the NSMF monitors the fault and performance of the NSI and ensure meeting the agreed service requirements including providing necessary monitoring information to the customer).
Regarding claim 5, 3GPP in view of Ahmad discloses:
The method of claim 4 further comprising the management system provides the requested service using a network slice instance (NSI) created using the resources, wherein the NSI comprises at least one network function chain and exposes to the service provider customer’s communication service instance (CSI) interfaces belonging to the network plane for utilizing the NSI associated with the service (3GPP, Page 50, Section 7.2.1.3 discloses the communication service management functionality is hosted in operator A and it exposes an agreed upon management interface (i.e. reads on CSI interfaces belonging to the network plane) to the customer (i.e. reads on service provider); 3GPP, Page 53 discloses another operator may categorize the services according to the QoS ranges and prepare slices to map a combination of different ranges of QoS and different service function chain (i.e. reads on network function chain); 3GPP, Page 59, Section 7.9.1.3 step 4 discloses if the management of a NSI is needed to be exposed to the network slice customer, the NSMF separates certain management functionalities in NSMF according to the network slice requirements as a set of exposed slice specific management function and access is provided to the network slice customer; 3GPP, Page 41, Section 6.2.1-6.2.2 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system and discloses an operator shall be able to modify an NSI (i.e. indicates obviousness of an NSI interface which is a network plane interface); 3GPP, Page  62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation result is feedback to both the requester and the operator).
Regarding claim 6, 3GPP in view of Ahmad discloses:
The method of claim 5 further comprising providing access to network data pertaining to the requested service to the service provider customer using the interfaces (3GPP, Page 30, Section 5.1.6.3.2 discloses network operator provides a customized end-to end network slice instance as a service which can serve customer’s requirements and sign an SLA with the customer and after activating the network slice instance, the network slice management system will expose part of the service-related performance data (i.e. reads on network data) to the customer (i.e. reads on service provider); 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system; 3GPP, Page  62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data (i.e. reads on network data) and management operation result is feedback to both the requester (i.e. reads on service provider) and the operator).
Regarding claim 7, 3GPP in view of Ahmad discloses:
The method of claim 5 further comprising providing access to network functions for controlling the requested service to the service provider customer using the interfaces (3GPP, Page 50, Section 7.2.1.3 discloses the communication service management functionality is hosted in operator A and it exposes an agreed upon management interface (i.e. reads on network functions) to the customer (i.e. reads on service provider); 3GPP, Page 59, Section 7.9.1.3 step 4 discloses if the management of a NSI is needed to be exposed to the network slice customer, the NSMF separates certain management functionalities in NSMF according to the network slice requirements as a set of exposed slice specific management function (i.e. reads on network functions) and access is provided to the network slice customer; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system; 3GPP, Page  62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation (i.e. reads on network functions) result is feedback to both the requester and the operator).
Regarding claim 8, 3GPP in view of Ahmad discloses:
The method of claim 2 further comprising: receiving information about resources exposed by an external provider; (3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at receiving information exposed by an external provider); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS (i.e. reads on external provider) and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI (i.e. reads on resources information) provided to the customer’s CSMF (i.e. reads on network management system); 3GPP, Page 50, Fig. 7.2.1.2.1 shows the communication service management function in communication with the network slice management functions of external provider operator A and external provider operator B).
reserving at least one of the resources exposed by the external provider according to the policies provided by the network operator of the network management system (3GPP, Page 58, Section 7.9.1.2 discloses the CSMF sends a request to the NSMF to allocate an NSI with network slice related requirements (i.e. reads on reserving at least one of the network resources); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI (i.e. reads on reserving the resources) to the multiple operator management systems OMS (i.e. reads on external provider) and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI provided to the customer’s CSMF; 3GPP, Page 24, Section 5.1.1.9.2 discloses some requirements may be triggering immediate  network resources while others are defined in terms of the policy for allocation (i.e. reads on according to the policies) at a later time, when particular services are activated; 3GPP, Page 50, Fig. 7.2.1.2.1 shows the communication service management function in communication with the network slice management functions of external provider operator A and external provider operator B).
Regarding claim 9, 3GPP in view of Ahmad discloses:
The method of claim 2 wherein requesting, by the network management system, resources to satisfy the service request comprises evaluating internal resources and previously exposed resources from external providers to determine what further resources are needed to satisfy the service request and requesting the further resources (3GPP, Page 33, Section 5.1.10.1.2 discloses when the service requirements are changed by the customer, it is desirable that the NSI can be reconfigured to automatically support the updated service requirements and the CSMF updates the network slice requirements and sends the updated requirements to NSMF which may decide to modify the existing NSSIs and add new NSSIs (i.e. reads on further resource needed) for the automated reconfiguration of the NSI and sends the corresponding network slice subnet related requirements to NSSMF (i.e. reads on external provider) and the NSSMF, upon receipt of the updated and new network requirements, modifies the NSSI and adds the new NSSI accordingly; 3GPP, Page 51, Section 7.2.1.4 discloses the operator A forwards the request to its NSMF and the NSMF of operator A then decides to use another operator NSSMF (i.e. reads on external provider) to realize the NSSI; 3GPP, Page 30, Section 5.1.6.2.2 discloses the management system determines whether the service can be provided checking the available network resources and remaining network capacity and if service can be provided the management system will negotiate for an appropriate agreement with the customer; 3GPP, Page 21, Section 5.1.1.2.2 discloses when creating a new NSI, the operator determines if there are existing shared CN network functions that can be used for creation of a new NSI and the network functions that are already part of an existing NSI (i.e. reads on evaluating internal resources and previously exposed resources) and in the case that where some shared CN network functions are available, only additional non-shared CN network functions may be created (i.e. reads on requesting the further resources); 3GPP, Page 30, Section 5.1.6.2.2 discloses the customer requests the network operator to support a specific business service that includes service requirements such as isolation, security and performance requirements such as traffic demand requirements for the coverage areas QoS for service, etc. and the management system determines whether the service can be provided checking the available network resources and remaining network capacity in the specified geographical areas for the specified duration.  Therefore one of ordinary skill in the art would recognize and find obvious that network operator management system has its own NSMF that determines the resources required for the service and determines if a current internal resource and previously exposed existing NSI resource can be utilized for the requested service and if not requests the creation of a new NSI resource from another external operator).
Regarding claim 10, 3GPP in view of Ahmad discloses:
(3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at receiving information exposed by an external provider); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS (i.e. reads on external provider) and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI (i.e. reads on resources information) provided to the customer’s CSMF (i.e. reads on network management system); 3GPP, Page 50, Fig. 7.2.1.2.1 shows the communication service management function in communication with the network slice management functions of external provider operator A and external provider operator B).
wherein the service request is for a communication service sent from the service provider customer’s service manager (SM), the network management system includes an SM and the external provider is a network slice provider which provides access to a network slice to the SM of the network management system which in turn provides the requested communication service utilizing the network slice to the service provider customer (3GPP, Page 58, Section 7.9.1.2 discloses a CSC (i.e. reads on service provider is a communication service customer service manager) makes the communication service request including specifying the service requirements to the CSP and the communication service management function CSMF of the CSP (i.e. reads on network management system includes a communication service provider service manager) translates service related requirements into network slice related requirements and the CSMF sends a request to the NSMF (i.e. reads on external provider) to allocate an NSI with network sliced related requirements and the NSMF may estimate the viability of the request and may reject the request if the service is estimated to be not viable and otherwise, the NSMF may create a new NSI to satisfy the network slice related requirements; 3GPP, Page 56, Part 5 discloses the operator who plays the role of CSP may provide a shared NSI to some CSCs for example enterprises of an industry segment and each CSC has its own management function such as a customer management function (i.e. reads on communication service customer service manager); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS (i.e. reads on external provider) and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI provided to the customer’s CSMF; 3GPP, Page 50, Fig. 7..2.1.2.1 shows the communication service management function in communication with the network slice management functions of external provider operator A and external provider operator B).

The method of claim 2 further comprising: receiving information about resources exposed by an external provider; wherein the service request is for a communication service sent from the service provider customer’s service manager, the network management system includes a communication service management function (CSMF), and the external provider is a network slice management function (NSMF) of a network slice provider which provides access to a network slice to the CSMF (3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at receiving information exposed by an external provider); 3GPP, Page 58, Section 7.9.1.2 discloses a CSC (i.e. reads on service provider is a communication service customer service manager) makes the communication service request including specifying the service requirements to the CSP and the communication service management function CSMF of the CSP (i.e. reads on network management system includes a Communication Service Management Function CSMF) translates service related requirements into network slice related requirements and the CSMF sends a request to the NSMF (i.e. reads on external provider) to allocate an NSI with network sliced related requirements and the NSMF may estimate the viability of the request and may reject the request (i.e. reads on receiving information about resources exposed by an external provider) if the service is estimated to be not viable and otherwise, the NSMF may create a new NSI to satisfy the network slice related requirements; 3GPP, Page 56, Part 5 discloses the operator who plays the role of CSP may provide a shared NSI to some CSCs for example enterprises of an industry segment and each CSC has its own management function such as a customer management function (i.e. reads on communication service customer service manager); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS and each OMS internally requests the creation of the NSI to its NSMF (i.e. reads on external provider is a Network Slice Management Function NSMF of a network slice provider) and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI provided to the customer’s CSMF; 3GPP, Page 50, Fig. 7..2.1.2.1 shows the communication service management function in communication with the network slice management functions of external provider operator A and external provider operator B).
Regarding claim 12, 3GPP in view of Ahmad discloses:
The method of claim 11 wherein receiving, by the network management system, information about the resources comprises receiving information about the network functions of the network slice exposed to the CSMF from the NSMF (3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at receiving information exposed by an external provider); 3GPP, Page 49, Section 7.2.1.2 discloses the customer’s communication service management function CSMF requests the creation of an NSI to the multiple operator management systems OMS (i.e. reads on external provider) and each OMS internally requests the creation of the NSI to its NSMF and the NSMF creates the NSI and returns a success to the OMS which returns the success response to the customers CSMF together with an agreed upon management exposure to the NSI (i.e. reads on information about the resources) provided to the customer’s CSMF (i.e. reads on network management system); 3GPP, Page 50, Section 7.2.1.3 discloses the communication service management functionality is hosted in operator A and it exposes an agreed upon management interface (i.e. reads on network functions) to the customer; 3GPP, Page 59, Section 7.9.1.3 step 4 discloses if the management of a NSI is needed to be exposed to the network slice customer, the NSMF separates certain management functionalities in NSMF according to the network slice requirements as a set of exposed slice specific management function (i.e. reads on network functions) and access is provided to the network slice customer; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface (i.e. reads on network functions) to manage a network slice or an NSSI to another operators management system; 3GPP, Page  62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation (i.e. reads on network functions) result is feedback to both the requester and the operator).
Regarding claim 13, 3GPP in view of Ahmad discloses:
The method of claim 1 wherein the exposing step is made in response to receiving, by the network management system, an exposure request from the service provider customer requesting management capability of the network management system (3GPP, Page 33, Section 5.1.9.1.3 discloses the limited level of management exposure agreed by customer and operator (i.e. indicates obviousness of an exposure request from the customer in order for an agreement to be reached with the operator) of the created NSIs are provided to the customers; 3GPP, Page 32, Section 5.1.8.2.2 discloses when requested, operator Bs management system provides management data (i.e. reads on exposure request from the service provider requesting management capability) to operator A’s management system; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system)
Regarding claim 14, 3GPP in view of Ahmad discloses:
The method of claim 2 wherein exposing the management capability is based on an exposure type specified in an exposure request from the service provider customer, the exposure type identifying a level of detail to be provided to the service provider customer, the level of detail including a current network capacity or an abstracted view of a network or service capability of the resources (3GPP, Pages 52-54, Section 7.3.1 discloses making a service request with commonly agreed service types and attributes for service provision automation where a mobile network operator provides the types of services to the customers (i.e. reads on service provider) with their own end user / device population distributed in a geographical area and how the customer should specify the services it needs with the related requirements and the customer can identify the available types of business services and the attribute values that need to be specified in order to uniquely identify the customer service request and the network management system also needs to see the feasibility of facilitating those service types considering the issues such as resource availability and capacity limits and identify all the attributes related to each service classification and prepare the attributes according to the global categorization format and there can be several levels of service type categorizations (i.e. reads on exposure type) each higher level service category having multiple sub-categories in order to cover numerous possible customer service types that can be provided by a network operator including first level of categorization based on type of business service, second level of categorization based on high level service characteristics facilitated by the slice and further classification and specific attributes corresponding to each classification wherein certain service types with much more variation in service requirements may be further classified into sub categories to allow for an operator to offer more granularity (i.e. reads on abstracted view) to its customers and there needs to have a set of attributes to specify different options and other service requirements which can be different for different service types including resource specification (i.e. reads on network capacity), network exposure possibilities, traffic monitoring and controlling possibilities for customer, and other service requirements may include performance requirements such as capacity, etc.; 3GPP, Page 54, Table 7.3.1.1 discloses level 1 categorization based on business service type, level 2 categorization based on service characterization and optional additional levels such as exposure levels and attributes and their ranges such as capacity (i.e. reads on network capacity), throughput, etc.; 3GPP, Page 33, Section 5.1.9.1.3 discloses the limited level of management exposure agreed by customer and operator (i.e. indicates obviousness of an exposure request from the customer in order for an agreement to be reached with the operator) of the created NSIs are provided to the customers; 3GPP, Page 32, Section 5.1.8.2.2 discloses when requested, operator Bs management system provides management data (i.e. reads on exposure request from the service provider requesting management capability) to operator A’s management system; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system).
Regarding claim 15, 3GPP in view of Ahmad discloses:
The method of claim 1 wherein the service request is selected from a set of request categories, with each category in the set of request categories corresponding to an exposure level category of information exposed to the service provider customer, wherein each category provides additional exposure related to network data, remaining network capability and complete or partial life cycle management of NSI such that (3GPP, Page 54, Table 7.3.1.1 discloses level 1 categorization based on business service type, level 2 categorization based on service characterization (i.e. reads on request categories) and optional additional levels such as exposure levels (i.e. reads on exposure level category) and attributes and their ranges such as capacity, throughput, etc. (i.e. reads on network data and network capability); 3GPP, Pages 52-54, Section 7.3.1 discloses making a service request with commonly agreed service types and attributes for service provision automation where a mobile network operator provides the types of services to the customers (i.e. reads on service provider) with their own end user / device population distributed in a geographical area and how the customer should specify the services it needs with the related requirements and the customer can identify the available types of business services and the attribute values that need to be specified in order to uniquely identify the customer service request and the network management system also needs to see the feasibility of facilitating those service types considering the issues such as resource availability and capacity limits and identify all the attributes related to each service classification and prepare the attributes according to the global categorization format and there can be several levels of service type categorizations (i.e. reads on exposure level category) each higher level service category having multiple sub-categories in order to cover numerous possible customer service types that can be provided by a network operator including first level of categorization based on type of business service, second level of categorization based on high level service characteristics facilitated by the slice and further classification and specific attributes corresponding to each classification wherein certain service types with much more variation in service requirements may be further classified into sub categories to allow for an operator to offer more granularity to its customers and there needs to have a set of attributes to specify different options and other service requirements which can be different for different service types including resource specification, network exposure possibilities, traffic monitoring and controlling possibilities for customer, and other service requirements may include performance requirements such as capacity, etc.; 3GPP, Page 41, Section 6.2.2 discloses the operator shall be able to manage the NSI lifecycle; 3GPP, Page 73 discloses a network slice Blueprint which is a complete description of the structure configuration and the plans / work flows for how to instantiate and control the network slice  instance during its life cycle; Ahmad, Fig. 15 & [0184]-[0185] discloses the hosted operator may send the capacity query request to the RAN operator such as a BCU of the RAN and discloses upon receiving the request, the BCU may consider the parameter included in the request message and may reply with a capacity query result or available resource status that includes locations (i.e. reads on geographical areas), a list of available resource types (i.e. reads on service types available), a quantity of the available resource (i.e. reads on remaining network capacity), etc.; Ahmad, [0188] discloses when the hosted operator receives information about available resources periodically or as a response to a request, the network elements may use the information about the available resources to create a request for resource message to the RAN operator).
Regarding claim 16, 3GPP in view of Ahmad discloses:
The method of claim 15 wherein the service comprises a selected one of: communication as a service (CaaS), network slice as a service (NSaaS), network slice subnet as a service (NSSaaS), and infrastructure as a service (laaS) (3GPP, Page 58, Section 7.9.1.1 discloses providing a communication service (i.e. reads on CaaS), network slice as a service (i.e. reads on NSaaS), network slice subnet as a service (i.e. reads on NSSasS); 3GPP, Page 53, Section 7.3.1 discloses asset as a service also termed as infrastructure as a service providing resources that can be used for connectivity).
Regarding claim 17, 3GPP in view of Ahmad discloses:
The method of claim 15 wherein the network management system includes a service management exposure function (SMEF) which provides exposure interfaces for providing the different categories of exposure (3GPP, Page 50, Section 7.2.1.3 discloses the communication service management functionality is hosted in operator A and it exposes (i.e. indicates obviousness of a SMEF) an agreed upon management interface to the customer; 3GPP, Page 59, Section 7.9.1.3 step 4 discloses if the management of a NSI is needed to be exposed (i.e. indicates obviousness of a SMEF) to the network slice customer, the NSMF separates certain management functionalities in NSMF according to the network slice requirements as a set of exposed slice specific management function and access is provided to the network slice customer; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose (i.e. indicates obviousness of a SMEF) agreed upon interface to manage a network slice or an NSSI to another operators management system; 3GPP, Page  62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure (i.e. indicates obviousness of a SMEF) of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation result is feedback to both the requester and the operator).
Regarding claim 18, 3GPP in view of Ahmad discloses:
The method of claim 15 wherein: the service request includes partial attributes of at least one of a network slice template and a service instance template according to the exposure level category; and requesting, by the network management system, resources to satisfy the request includes requesting resources not specified in the request (3GPP, Page 58, Section 7.9.1.2 discloses a CSC makes the communication service request including specifying the service requirements to the CSP and the communication service management function CSMF of the CSP translates service related requirements into network slice related requirements (i.e. reads on requesting resources)and information indicating whether the requested NSI could be shared with other communication services may be included in the network slice related requirements (i.e. reads on resources not specified in the request) and the CSMF sends a request to the NSMF to allocate an NSI with network sliced related requirements and the NSMF may estimate the viability of the request and may reject the request if the service is estimated to be not viable and otherwise, the NSMF may create a new NSI to satisfy the network slice related requirements; 3GPP, Pages 36-37, Section 5.2.1.3.2 discloses the NSMF determines if the capacity of an NSSI needs to be increased or decreased and the NSMF requests the NSSMF to increase or decrease the capacity of the NSSI (i.e. additional resource capacity is requested that is not specified in the request) and the NSSMF may decide to decrease the capacity of the NSSI constituents or to remove constituents from the NSSI if the NSSI constituents are non-shared; 3GPP, Page 13, Section 4.2.1 discloses the Network Slice is described by a network slice template NST and the network slice instance is created using the NST and instance-specific information; 3GPP, Pages 53-54, Table 7.3.1.1 discloses categorization based on business service types, categorization based on service characterization and exposure levels and discloses a set of attributes to specify different options and other service requirements (resources not specified in the request) which be different for different service types such as end user authentication method, physical or logical isolation requirements, congestion control mechanisms, etc.; 3GPP, Page 62, Section 7.13 discloses Limited level of management exposure for NSI wherein the operator or the operators management system receives the management exposure request as a part of the customer’s request and based on the identified type of management exposure, the CSMF derives the valid management exposure and the operator or the operators management system grants the permission of the agreed management exposure of management data and management operation and an access to the appropriate management function is authorized and the management data and management operation result is feedback to both the requester and the operator).
Regarding claim 19, 3GPP discloses:
A system comprising: at least one network interface; at least one processor; and at least one non-transitory machine readable memory storing machine readable instructions which when executed by the processor, implements a service manager function and a slice management exposure function configured to: receive, from a requestor, an exposure request identifying a management capability of the network management system, (3GPP, Page 33, Section 5.1.9.1.3 discloses the limited level of management exposure agreed by customer and operator (i.e. indicates obviousness of an exposure request from the customer in order for an agreement to be reached with the operator) of the created NSIs are provided to the customers; 3GPP, Page 32, Section 5.1.8.2.2 discloses when requested, operator Bs management system provides management data (i.e. reads on exposure request from the service provider requesting management capability) to operator A’s management system; 3GPP, Page 41, Section 6.2.1 discloses an operators management system shall be able to expose agreed upon interface to manage a network slice or an NSSI to another operators management system.  One of ordinary skill in the art would recognize that it is inherent for the CSP to have a network interface, processor and a machine readable memory storing machine readable instructions and a Slice Management Exposure Function to be present in order for the system to be able to expose the management capabilities).
the management capability including a (3GPP, Pages 52, Section 7.3.1 – Page 54, Table 7.3.1.1 discloses making a service request with commonly agreed service types and attributes for service provision automation where a mobile network operator (i.e. reads on management system) provides the types of services (i.e. reads on management capability) to the customers (i.e. reads on requestor being operated by a service provider customer) with their own end user / device population distributed in a geographical area and how the customer should specify the services it needs with the related requirements and the customer can identify the available types of business services and the attribute values that need to be specified (i.e. reads on based on the management capability and indicates obviousness of the presence of the attribute values corresponding to the type of service, network capacity and geographical area) in order to uniquely identify the customer service request and the network management system also needs to see the feasibility of facilitating those service types considering the issues such as resource availability and capacity limits and identify all the attributes related to each service classification and prepare the attributes according to the global categorization format and there can be several levels of service type categorizations each higher level service category having multiple sub-categories in order to cover numerous possible customer service types that can be provided by a network operator including first level of categorization based on type of business service, second level of categorization based on high level service characteristics facilitated by the slice and further classification and specific attributes corresponding to each classification wherein certain service types with much more variation in service requirements may be further classified into sub categories to allow for an operator to offer more granularity to its customers and there needs to have a set of attributes to specify different options and other service requirements which can be different for different service types including resource specification, network exposure possibilities, traffic monitoring and controlling possibilities for customer, and other service requirements may include performance requirements such as capacity (i.e. reads on network capacity), geographical coverage (i.e. reads on geographical areas) etc. and Table 7.3.1.1 discloses level 1 categorization based on business service type (i.e. reads on service type), level 2 categorization based on service characterization and optional additional levels such as exposure levels and attributes and their ranges such as capacity (i.e. reads on network capacity), throughput, geographical identifications (i.e. reads on geographical areas), etc.; 3GPP, Page 30, Section 5.1.6.2.1 - 5.1.6.2.2 discloses the network operator has a catalogue of the types of business services it can offer to the customers with their own end user population distributed in a geographical area and a customer can be a 3rd party service provider or network operators own service department and discloses the customer (i.e. reads on service provider) requests the network operator (i.e. reads on management system) to support a specific business service (i.e. reads on service request) and this request includes the service requirements such as isolation, security and performance requirements such as traffic demand requirements for the coverage areas, QoS for services, etc. and the management system determines whether the service can be provided checking the available network resources and remaining network capacity in the specified geographical areas for the specified durations).
request resources to satisfy the service request; and providing a service utilizing the resources which satisfies the service request, at least some of the resources previously exposed by an external provider (3GPP, Page 59, Section 7.9.1.3 discloses the CSMF of the network slice customer (i.e. reads on network management system) checks the service catalogue of the network provider that describes the type of network slices the network provider can support and the CSMF makes a request with specific network slice requirements to the NSMF and these requirements include specific resource requirements, etc. (i.e. reads on requesting, by the network management system, resources to satisfy the service request) and the NSMF may estimate the viability of the request and may reject the request if the service is estimated to be not viable (i.e. indicates obviousness of receiving, by the network management system, information about the resources indicating that the request is rejected) and if viable the NSMF creates a new NSI (i.e. indicates obviousness of providing a service utilizing the NSI resources which satisfies the service request by the creation of the NSI); 3GPP, Page 41, Section 6.2.1 discloses the NSMF should have the capability to notify the CSMF about any changes of the capability to support the network slice related requirement (i.e. reads on at least some of the resources previously exposed by an external provider); 3GPP, Page 55, Section 7.5.3 discloses the operator provides performance measurement data that pertains to network slice resources used by the CSCs (i.e. reads on providing a service utilizing the resources)).
3GPP discloses that the system provides different types of services which includes different attributes including network capacity, geographical area, etc. to their customers that allows the customers to identify the available types of services and attribute values that needs to be specified in order to uniquely identify the customer service request but fails to explicitly disclose that said network capacity corresponds to a remaining network capacity of the service type available and therefore fails to disclose “the management capability including a remaining network capacity of a plurality of service types available in each of a plurality of geographical areas;” and “the
request based on the remaining network capacity of the management capability”.
In a related field of endeavor, Ahmad discloses:
the management capability including a remaining network capacity of a plurality of service types available in each of a plurality of geographical areas; the request based on the remaining network capacity of the management capability (Ahmad, Fig. 15 & [0184]-[0185] discloses the hosted operator may send the capacity query request to the RAN operator such as a BCU of the RAN and discloses upon receiving the request, the BCU may consider the parameter included in the request message and may reply with a capacity query result or available resource status that includes locations (i.e. reads on geographical areas), a list of available resource types (i.e. reads on service types available), a quantity of the available resource (i.e. reads on remaining network capacity), etc.; Ahmad, [0188] discloses when the hosted operator receives information about available resources periodically or as a response to a request, the network elements may use the information about the available resources to create a request for resource message (i.e. reads on the request based on the remaining network capacity of the management capability) to the RAN operator; Ahmad, [0153] discloses a BCU may be able to negotiate different resource parameters among operators such as quantity of resources and/or other service attributes; Ahmad, [0119] discloses the examples provide means for efficiently sharing common RAN resources such as pooling of unallocated radio resources; Ahmad, [0121] discloses network capacity may be defined with regard to what may be shared or what metrics may be used to express the slice of the network being allocated to a given hosted operator; Ahmad, [0083]-[0085] discloses a logical entity may be responsible for managing capacity among different operators such as a brokerage control unit BCU and metrics may be provided to express network capacity and network slice allocation to hosted operators and discloses a hosted operator may monitor different parameters in its network to identify whether more resources may be needed and discloses a hosted operator may discover available RAN operators that may be able to offer resources and may query the RAN operator for available resources and a capacity allocation request or response message exchange is provided to allow resources to be requested from the RAN operator; Ahmad, [0145] discloses a cloud architecture that may expose APIs at one or more levels of the cloud).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Ahmad for the purpose of providing a means to more efficiently share resources (Ahmad, [0119]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing available service information that includes service attributes such as network capacity and geographical area as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing available service information that includes service attributes such as network capacity and geographical area, wherein the network capacity includes a remaining available network capacity as taught by Ahmad) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing available service information that includes service attributes such as network capacity and geographical area (i.e. as taught by .



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645